UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ERNESTO HENRIQUEZ and YOJAIRO
 SEVERINO-SANTIAGO,                                                  19-CV-3320 (ARR)

                   Plaintiffs,                                       Opinion & Order

                           — against —                               Not for electronic or print
                                                                     publication
 NRT TRANSPORT LLC and
 “JOHN DOE,”

                   Defendants.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated June 25,

2019, from the Honorable Roanne L. Mann, Chief United States Magistrate Judge. No objections

have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

        Accordingly, this action is remanded to Supreme Court, Kings County, for lack of

jurisdiction.


SO ORDERED.
                                  _______/s/________________
                                  Allyne R. Ross
                                  United States District Judge

Dated:   July 15, 2019
         Brooklyn, New York




                              2
